Citation Nr: 0604212	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  98-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), also claimed as digestive tract 
disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
decreased visual acuity.

4.  Entitlement to a disability evaluation in excess of 10 
percent for periareolar scar residuals of gynecomastia 
surgery.

5.  Entitlement to a disability evaluation in excess of 10 
percent for status post appendectomy, including residual 
scar. 

6.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the left radius, to 
include a scar of the radial aspect of the left forearm. 

7.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the left ulna, 
including residual scar of the ulnar aspect of the left 
forearm.

8.  Entitlement to an earlier effective date than November 
17, 1998, for a 10 percent evaluation for status post 
appendectomy, to include residual scar. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
December 1981.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (Court) from a June 2000 Board 
decision that reopened the his claim of service connection 
for low back disability and denied the claim as not well 
grounded.  In December 2000, the Court vacated the June 2000 
Board decision and remanded the case to the Board for another 
decision, taking into consideration matters raised in its 
order.  The Board remanded the case in March 2002 in order to 
afford the veteran a Board hearing at the RO.  The hearing 
was held in June 2003, and a transcript (T) of the hearing 
has been associated with the claims file.  In June 2004, the 
Board remanded the case to the RO for further development.  
The veteran requested another Board hearing.  A video 
conference hearing was held in June 2005, and a transcript of 
the hearing has been associated with the claims file.

With regard to the veteran's claims for a rating excess of 10 
percent for a service-connected appendectomy scar and for an 
effective date earlier than November 17, 1998, for the 
assignment of a compensable rating, the Board notes that the 
veteran contends that he filed a notice of disagreement with 
a June 1982 rating decision which assigned the initial 
noncompensable rating for the scar.  The Board finds that the 
veteran indicated disagreement with the initial compensable 
rating for the scar on a VA Form 9 that was received by the 
RO in July 1982 which was received in the appeal period of 
the June 1982 rating decision, when he listed "compensation 
for scars of the lower abdomen from appendicitis" and his 
representative specifically requested that the VA Form 9 be 
considered as a notice of disagreement.  (The RO issued a 
decision on the veteran's original claims, which included a 
claim for residuals of the appendectomy, in May 1982, and 
then voided that decision to assign separate ratings for 
other disabilities; however, the noncompensable rating for 
the appendectomy scar was carried forward into the June 1982 
rating decision).  

A statement of the case was never issued in response to the 
July 1982 notice of disagreement.  In such a case, the Board 
ordinarily is required to remand the matter to the RO to 
issue a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238 (1999).   However, here the procedural defect 
has already been cured because a statement of the case on the 
same issue was provided on the issue in April 2005.  Although 
rating criteria for skin disorder was revised in 2002, the 
specific criteria relevant to scar were not substantially 
changed, as noted in the decision below.  Therefore, the 
Board concludes that remand for to issue another statement of 
the case would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).  Moreover, with regard to the discussion of 
clear and unmistakable error (CUE) in the June 1982 rating 
decision at the hearing before the Board, such a claim is not 
necessary because the record is clear that the veteran 
initiated an appeal from the initial rating determination (T-
22).  

The criteria for assigning effective dates for awards of 
disability compensation provides that such a date "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  With regard to an appeal of an original or 
initial rating, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  However, if later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.  Therefore, to address the veteran's appeal 
properly and acknowledge his July1982 notice of disagreement 
with the initial noncompensable rating, the Board has 
reviewed all the evidence pertaining to the appendectomy scar 
in the decision below as if the claim on appeal were one for 
an initial rating in excess of noncompensable prior to 
November 17, 1998, and has considered the 10 percent rating 
as a "staged" rating assigned by the RO as of that date.




FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
associate a variously diagnosed low back disorder to a back 
strain reported during the veteran's military service on any 
basis; arthritis of the lumbar spine was not shown in active 
service or for more than one year thereafter.

2.  The record does not contain any competent medical 
evidence that associates GERD, or other digestive tract 
disease identified as diverticular disease or duodentits to 
gastrointestinal complaints during military service.

3.  The veteran withdrew his appeal of a May 1982 RO rating 
decision that denied entitlement to service connection for 
decreased visual acuity.

4.  The additional evidence regarding decreased visual acuity 
does not relate, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, and it does not raise a 
reasonable possibility of substantiating the claim. 

5.  The residuals of gynecomastia surgery are manifested by 
slightly tender periareolar scars, but there is no adverse 
effect on abdominal wall movement.

6.  Prior to November 17, 1998, the residuals of appendectomy 
were manifested by a well healed scar that was not 
objectively demonstrated as tender and painful or poorly 
nourished and repeatedly ulcerated; there was no impairment 
of function of the abdomen associated with the appendectomy 
residuals. 

7.  From November 17, 1998, the appendectomy residuals are 
manifested by a scar that is objectively tender to palpation 
and slightly raised, but without any impairment of abdominal 
wall movement. 

8.  The residuals of a fracture of the left radius are 
manifested by a scar that is slightly tender to palpation, 
and there is muscle pain in the left forearm on palpation but 
no limitation of motion of the wrist or elbow or pain with 
manipulation. 

9.  The residuals of a fracture of the left ulna are 
manifested by a slightly depressed and tender scar and muscle 
pain in the left forearm but no limitation of motion of the 
wrist or elbow or pain with manipulation.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred or aggravated in active service. 38 U.S.C.A. §§ 
1110, 1111, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Digestive tract disease including GERD was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  The RO rating decision in May 1982 that denied 
entitlement to service connection for decreased visual acuity 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  Evidence received since the May 1982 RO rating decision 
is not new and material and the claim of entitlement to 
service connection for decreased visual acuity is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

5.  The criteria for a disability evaluation in excess of 10 
percent for peri areolar scar residuals of gynecomastia 
surgery have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Code 7804 (in 
effect before and after August 30, 2002).

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for status post appendectomy, including 
residual scar, from November 17, 1998, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.118, 
Diagnostic Code 7804 (in effect before and after August 30, 
2002).

7.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a fracture of the left radius, to 
include a scar of the radial aspect of the left forearm.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, 
4.118, Diagnostic Codes 5206, 5207, 5212, and 7803-7805 (in 
effective before and after August 30, 2002).

8.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the left ulna, 
including residual scar of the ulnar aspect of the left 
forearm.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.71a, 4.118, Diagnostic Codes 5206, 5207, 5211, and 
7803-7805 (in effect before and after August 30, 2002).

9.  The criteria for an earlier effective date than November 
17, 1998, for a 10 percent evaluation for status post 
appendectomy, to include residual scar, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO issued VCAA letters in June 
2003, August 2003 and June 2004 before the initial 
adjudication of the claims for increase and service 
connection for gastrointestinal disability including GERD, 
and service connection for decreased visual acuity.  The RO 
provided additional notice through the November 2004 
statement of the case that addressed the eye and 
gastrointestinal disorder claims and the April 2005 statement 
of the case that addressed the claims for increase.  
Regarding the issue of service connection for a low back 
disability, the RO issued VCAA notice letters in May 2003 and 
June 2004 before it issued a supplemental statement of the 
case in November 2004 that addressed the issue de novo.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.  

Regarding the matter of an earlier effective date for a 10 
percent evaluation for residuals of an appendectomy, the VCAA 
notice and duty to assist obligations were satisfied as 
discussed in VAOPGCPREC 8-03.  In addition, the matter was 
discussed thoroughly in the April 2005 statement of the case.  
Since the VCAA letters were fully adequate, and the 
comprehensive statement of the case, the Board finds that the 
notice requirements are satisfied as to the effective date 
issue involving the increased evaluation for appendectomy 
residuals.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim. This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, the statements of the case cited the law 
and regulations that are applicable to the appeal and 
explained why the RO denied each of the claims.  The RO 
informed the veteran that it would help him obtain private 
treatment records. The letters, taken together, explained the 
entitlement criteria for an award of service connection, 
including new and material evidence regarding defective 
visual acuity, and explained the evidence necessary to 
support the claims for increase and service connection.  The 
RO advised the veteran as to what VA would do to assist him 
in the development of the evidence to support his claims.  
The VCAA notice letters in June 2004 did specifically contain 
the "fourth element."  

Furthermore, in the VCAA notice in August 2003 that addressed 
the issue of whether new and material evidence to reopen a 
claim for service connection for defective visual acuity had 
been received, the RO provided the definition of new and 
material evidence from the version of 38 C.F.R. § 3.156(a) 
amended effective August 29, 2001.  Effective for claims 
filed on or after August 29, 2001, VA adopted a definition of 
material evidence requiring that, to be material, the 
evidence must "relate to an unestablished fact necessary to 
substantiate the claim" and must "raise a reasonable 
possibility of substantiating the claim."  38 C.F.R. § 
3.156(a) (2005).  This was the applicable standard since the 
application to reopen in this case was received after August 
29, 2001.  The veteran sought to reopen a claim for service 
connection for defective visual acuity which had been 
previously denied by a RO decision in May 1982.  The VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f) (West 2002).  In the June 
2004 rating decision and the November 2004 statement of the 
case, the RO provided the veteran with notice of the current 
version of section 3.156(a) that it considered in 
adjudicating the claim. 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  However, nothing in section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured. 38 U.S.C.A. § 5103A(f) (West 2002).  All relevant 
VA medical records have been obtained and have been reviewed 
by both the RO and the Board.  The veteran has identified 
private medical evidence which has been obtained for VA 
review in adjudicating his claims.  The Board is unaware of 
any additional medical evidence for which reasonable 
procurement efforts have not been made.  The record shows 
that the RO attempted to locate records from various 
treatment providers and it appears that all available records 
have been obtained.  The veteran has testified at hearings 
before the Board, and VA examinations have been conducted.  
In the June 2004 VCAA notice letter regarding the low back, 
he was asked directly to provide a favorable medical 
statement he had mentioned.  At the recent Board hearing, he 
advised the Board, in essence, that the statement was not 
forthcoming.  Under these circumstances, the Board can 
identify no further development that would avail the 
appellant or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  In light of the 
above, there is no prejudice to the appellant in proceeding 
to consider the matter before the Board.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
certain diseases, including arthritis, may be established on 
a presumptive basis if the disease is manifested to the 
required degree within the first year after service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In order to 
establish direct service connection for a disorder, there 
must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

Regarding a low back disability, the veteran contends that he 
injured his back in service lifting a heavy desk.  Service 
medical records showed that in October 1976 the veteran 
complained of intermittent low back pain of some months 
duration, which was aggravated while playing flag football.  
He denied radiation of pain and he was treated with 
medication and given a one-week profile limiting his lifting 
and stooping.  This was assessed as a back strain.  Several 
days later, his symptoms, described as side effects of a 
contusion, were minimally changed and the profile was 
temporarily extended.  On the separation examination in 
September 1981 he answered "don't know" regarding the past 
or current recurrent back pain.  The spine was reported as 
normal on the clinical evaluation. 

The post-service medical evidence included a VA orthopedic 
examination in April 1982, several months after leaving 
military service in December 1981, where he reported a 
history of intermittent back spasms and low back pain since 
October 1976.  His physical examination was significant for 
the complaint of back pain on testing and tenderness at L3-4 
spinous processes with pressure.  X-ray examination findings 
were interpreted as showing loss of normal lordotic curve 
possibly due to muscle spasm.  The impression was recurrent 
low back strain by history.  A VA orthopedic examiner's 
assessment in October 1982 was mild postural backache based 
on a normal appearing lordosis with no unusual muscle spasm 
or any other significant physical or radiological findings.  
The records from King's Daughters Hospital in July 1983 
showed no complaints or findings referable to the low back.

A November 1988 VA orthopedic examination report, albeit 
limited to examination of a forearm disability, did not 
include any complaints or findings referable to a low back 
disability.  Then, in 1992, he complained of back pain in 
conjunction with his treatment for chest wall pain at King's 
Daughters Hospital.  Thereafter, the clinical records from 
the Family Medical Center begin in 1992 and show treatment 
for lumbosacral spasms and strain initially in 1996.  The 
subsequent private and VA clinical records show various 
diagnoses of degenerative disc disease with mild disc bulge, 
degenerative joint disease and right lumbar facet joint 
arthropathy.  A VA examiner in June 2004 reviewed the record 
and opined that it would be speculative to associate the 
current degenerative disc disease with the strain reported 
during military service.

Although there is a current diagnosis of a low back 
disability, the claim must be denied as there is no medical 
evidence in this case linking the current back disability to 
the back strain recorded during military service.  Rather, a 
VA examiner in June 2004 reviewed the claims file and 
concluded that it would require resorting to speculation to 
ascertain whether the currently identified degenerative disc 
disease was a result of muscle spasm in the 1970s.   

The veteran's testimony at a Board hearing in May 1999 was 
directed to recent treatment but he asserted the back problem 
had been there since military service, that it had worsened 
in recent years, and that he had no other injury (T 2-4, 9).  
Similarly, at the June 2003 hearing he indicated having 
received treatment during service after the lifting injury, 
and treatment continued after he left the service (T 8-9).  
Although the veteran has maintained that he manifested a low 
back disability which was incurred during service, and that 
it was demonstrated through continuity of symptoms 
thereafter, there is no competent medical evidence to support 
this association.  He is not competent to establish medical 
etiology or nexus which is accorded to the expertise of 
medical professionals.  

Furthermore, he referred to a favorable opinion from a 
private physician but repeated efforts to obtain it have been 
unsuccessful.  Concerning this, at the June 2005 hearing, he 
stated that he was in litigation against the physician and 
indicated that there was no opinion forthcoming (T 2-4, 12-
13).  In any event, he did not indicate the physician 
rendered an opinion based on review any relevant medical 
records.  Generally, opinions which are based upon an actual 
review of the documented clinical history are entitled to 
greater probative weight than those that are based on 
unsubstantiated history provided by the veteran.  See Black 
v. Brown, 5 Vet. App. 177 (1993) (an opinion that is based on 
history furnished by the veteran that is unsupported by 
clinical evidence is not probative).  See also, LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-192 (1991)(an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion).  Given that the June 2004 VA 
examiner had the opportunity to review all of the medical 
records in the claims file as well as conduct an examination, 
the Board finds this opinion is of great probative value in 
deciding this claim.  See Owens v. Brown, 7 Vet. App. 429 
(1995) (the Board is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence).

In addition, the veteran's current assertions of constant and 
chronic low back symptoms since service are contradicted by 
the documented clinical history.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of back 
complaints until the mid 1990's following the evaluation of 
his complaints several months after his separation from 
service, including the lack of any claim for a back disorder 
during the interval of more than a decade after the veteran 
made his original claim for VA benefits, is itself evidence 
which tends to show that no chronic low back condition was 
incurred in service or that any low back strain in service 
resulted in chronic disability.

Concerning this, the Board notes that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service.  See 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical records may be 
considered regarding the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact- 
finding role.  See also Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  In addition, the "absence" of 
evidence or "negative" evidence of any of the claimed low 
back conditions during service is supported by affirmative 
evidence that tends to show that none of the veteran's 
current low back disorders were incurred during that time.  
Such affirmative evidence consists of the June  2004 VA 
medical opinion. 

The Board finds that the veteran's assertions that he had 
chronic low back symptoms since service are not persuasive in 
light of the above negative evidence which tends to show that 
he had no disability found on the VA orthopedic examination 
in 1982 and then had a period of more than a decade without 
any recorded complaint.  Furthermore, there is no evidence in 
the record that the veteran has any medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In summary, the claim must be denied because there is no 
competent medical evidence suggesting a connection between 
any one of the veteran's current low back disorders and a 
back injury or disease in service, other than that which is 
based on the veteran's own unsubstantiated medical history.  
Moreover, it is not shown by competent evidence that any of 
his current low back disorders are the result of an injury to 
the back or of low back strain in service.  In addition, the 
Board notes that there is also no evidence of record that the 
veteran had lumbar arthritis to a compensable degree within 
one year of his separation from service.  After consideration 
of the entire record and the relevant law, the Board finds 
that the veteran's current low back conditions are not 
related to his prior active service. While it is apparent 
that the appellant does suffer from current lumbar spine 
disorders, the medical evidence of record, as a whole, 
supports the proposition that there is no etiological 
relationship between any one of these low back conditions and 
his prior service.  He has not provided competent evidence to 
rebut the negative opinion of the VA examiner in June 2004 or 
to provide any basis to reasonably question the rationale for 
the opinion or place the competent evidence for and against 
the claim in approximate balance. 

As for a digestive tract disability including GERD, there is 
a current medical diagnosis of GERD which, along with a 
singular reference to duodenitis in the late 1990s and 
diverticular disease more recently, was initially reported in 
VA clinical records from the late 1990s.  Although the 
service medical records noted slight epigastric tenderness in 
January 1977 that was assessed as dyspepsia verus 
"functional," an unremarkable history was reported during a 
hospitalization late in 1979.  In addition, the treatment for 
acute appendicitis late in 1980 also included a negative X-
ray for complained of abdominal pain, and medical evaluations 
in mid 1981 were also pertinently unremarkable.  A hospital 
report from September 1981 noted he described himself in good 
general health.  The separation examination in September 1981 
was unremarkable for any history or current evidence of 
stomach or intestinal trouble.  

Although the veteran wrote in 1997 of digestive tract 
problems since his military service, the contemporaneous VA 
and private treatment reports did not show any complaints for 
more than twodecades, and this lack of evidence for so many 
years weighs against any finding of continuity of  
symptomatology.  He asserted such continuous problems in his 
June 2005 testimony, in addition to his belief that the 
gastrointestinal problems were related to prescribed 
medication for his back, and he also stated that he received 
medication for gastrointestinal complaints during service (T 
5-6, 15-16).  As discussed previously, the veteran is not 
competent to offer such opinions of medical causation or 
nexus and he did not identify any competent medical opinion 
had associated his gastrointestinal problems his military 
service on any basis.  

Furthermore, a VA examination or opinion is not necessary in 
order to render a determination on the merits of the 
veteran's claim.  38 U.S.C.A. § 5103A(d).  VA shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before VA contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, and competent evidence that indicates that the 
disability may be associated with the claimant's active 
military, naval, or air services, and the record does not 
contain sufficient medical evidence to make a decision on the 
claim.  As noted above, there is no competent evidence that 
current GERD or other gastrointestinal disorder may be 
associated with the veteran's service on any basis.  See 
Duenas v. Principi, 18 Vet. App. 512, 517-19 (2004) 
(interpreting section 5103A(d) and its implementing 
regulation, 38 C.F.R. § 3.159(c)(4)(i) and holding that an 
examination is necessary were there is competent evidence of 
current disability and competent evidence associating such 
disability to an event, injury or disease in service).  

As for the decreased visual acuity, the situation is somewhat 
different since there is a prior final rating decision in the 
matter.  The record shows that the veteran was found to need 
glasses after he entered service and that "CMA" was 
reported in September 1981.  The separation examination in 
September 1981 noted defective visual acuity corrected in 
both eyes, and that the eyes were normal on the clinical 
evaluation.  The initial VA examination of the eyes in April 
1982 showed normal visual acuity without correction, and 
there was no history of an eye injury or eye surgery.  The 
impression was essentially normal eye examination with 
history of corrective lens for defective distant visual 
acuity.  The veteran appealed the May 1982 rating decision 
that denied entitlement to service connection.   At the RO 
hearing in August 1982, the testimony was that nothing in the 
record indicated eye disease or injury, and the issue was 
withdrawn on the advice of the representative who stated that 
the type of eye condition the veteran had is not one that can 
be considered for service connection (T 6).  The supplemental 
statement of the case issued in November 1982 identified the 
issue as withdrawn, and there was no further action taken in 
the appeal that proceeded to the Board on other issues that 
were addressed in a January 1984 Board decision.  Thus, the 
denial of the claim in May 1982 is final.  38 U.S.C.A. 
§ 7105(c).

Thereafter, the evidence shows no reference to the eye until 
a VA clinical record in 1998 noting the veteran had type II 
diabetes and needed an eye evaluation for that; subsequently, 
in a January 1999 report, an examiner noted 20/20 vision 
bilateral and no diabetic retinopathy.  In March 2000, it was 
reported that he had refractive error.  A private physician 
reported in October 2002 that the veteran had astigmatism and 
myopia, which is an error of refraction.  See Dorland's 
Illustrated Medical Dictionary 1094 (28th Ed. 1994).  A 
private examiner reported in May 2003 that the veteran did 
not have diabetic retinopathy and did not indicate the 
presence of another diagnosis based on the fundus 
examination.  A VA clinical record entry early in 2004 noted 
the veteran was diagnosed with "abnormal vision" and having 
his eyeglasses replaced.  The veteran's recent hearing 
testimony was that he was nearsighted and he had vision 
problems ever since military service at the time he injured 
his arm and hit his head (T 6-7).  He stated that no 
physician had told him that such an injury could be a cause 
of his vision problem (T 17).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must relate to the merits of the 
claim as to each central element that was specified as a 
basis for the last final disallowance of the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to evaluate the merits 
of the claim on the basis of all the evidence of record, but 
only after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

The veteran asserted through his testimony that he had vision 
problems since military service, a fact which was known and 
the same basis for service connection that the RO rejected in 
its 1982 decision.  Moreover, regarding the claimed 
relationship to a claimed head injury during service, lay 
assertion of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The veteran testified there was no competent nexus 
evidence on this matter.  Furthermore, the additional 
clinical evidence refers to refractive error which is not a 
disability for VA compensation purposes, and the veteran 
testified he had myopia which is a refractive error.  See 
38 C.F.R. § 3.303(c).  The VA and private treatment records 
are new to the record but they are not material as they did 
not relate the veteran's complaints or the examination 
findings to the veteran's military service or any head 
trauma.  In summary, the appellant's testimony, the 
additional medical evidence does not raise a reasonable 
possibility of substantiating the claim, and when considered 
with previous evidence of record, does not relate to 
unestablished facts necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2004).


Increased Ratings: Postoperative Gynecomastia & Left Forearm 
Fracture 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Although a 
review of the recorded history of a disability is necessary 
in order to make an accurate evaluation, see 38 C.F.R. §§ 
4.2, 4.41, in a claim for increase the regulations do not 
give past medical reports precedence over current findings 
where such current findings are adequate and relevant to the 
rating issue.  See Powell v. West, 13 Vet. App. 117 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994). The present 
appeal regarding the left arm and peri areolar scars arises 
from the denial of a claim for increase as defined in 38 
C.F.R. § 3.160(f) (2005), as distinguished from the 
assignment of an initial rating following the original grant 
of service connection; consequently, the rule from Francisco 
is applicable.  See also Fenderson v. West, 12 Vet. App 119 
(1999).   

Prior to August 30, 2002, section 4.118 provided a 10 percent 
evaluation for superficial scars which are poorly nourished 
with repeated ulceration, or tender and painful on objective 
demonstration.  Other scars are rated on limitation on 
function of part affected.  Diagnostic Codes 7803-7805.  In 
the current rating scheme, the same Diagnostic Codes provide 
a 10 percent evaluation may be assigned for unstable 
superficial scars.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  A 10 percent evaluation may 
be assigned for superficial scars which are painful on 
examination.  Other scars are rated on limitation of function 
of affected part. 

Scars, other than head, face, or neck, that are deep or that 
cause limited motion may be rated as follows.  A 40 percent 
evaluation may be assigned for an area or areas exceeding 144 
square inches (929 square centimeters); 30 percent for an 
area or areas exceeding 72 square inches (465 square 
centimeters); 20 percent for an area or areas exceeding 12 
square inches (77 square centimeters); 10 percent for an area 
or areas exceeding 6 square inches (39 square centimeters).  
Note(1): Scars in widely separated areas, as on two or more 
extremes or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with Sec. 4.25 of this part.  Note (2): A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118; Diagnostic Code 7801 (effective August 30, 2002).

A 10 percent evaluation may be assigned for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion: Area or areas of 144 square inches (929 
square centimeters) or greater.  Note(1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with Sec. 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118; Diagnostic Code 7802 (effective August 30, 2002).

Normal range of motion for the elbow is 0-145 degrees.  
Normal range of motion for the wrist is dorsiflexion 
(extension) 0-70 degrees and palmar flexion 0-80 degrees, 
ulnar deviation 0-45 degrees and radial deviation 0-20 
degrees.  Normal forearm pronation is 0-80 degrees and 
forearm supination 0-85 degrees.  See 38 C.F.R. § 4.71, Plate 
I.

A noncompensable evaluation may be assigned for limitation of 
flexion of a minor forearm with flexion limited to 110 
degrees, a 10 percent evaluation with flexion limited to 100 
degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5206.  A 10 
percent evaluation may be assigned for limitation of 
extension of the minor forearm to 45 and 60 degrees.  
38 C.F.R. § 4.71a; Diagnostic Code 5207.  A 20 percent 
evaluation may be assigned for minor forearm flexion limited 
to 100 degrees and extension limited to 45 degrees.  
38 C.F.R. § 4.71a; Diagnostic Code 5208.  

A 10 percent evaluation is provided for malunion of the minor 
ulna with bad alignment, a 20 percent evaluation is provided 
for nonunion in the lower half.  38 C.F.R. § 4.71a, 
Diagnostic Code 5211.  

A 10 percent evaluation is provided for malunion of the minor 
radius, with bad alignment, a 20 percent evaluation is 
provided for nonunion in the upper half.  38 C.F.R. § 4.71a, 
Diagnostic Code 5212.

Limitation of supination to 30 degrees or less shall be rated 
10 percent for the minor extremity.  Limitation of pronation 
where the hand does not approach full pronation shall be 
rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5213. 

Pertinent to the evaluation are the VA clinical records 
showing in December 1994 the wounds of the left forearm 
fracture were described as well healed and the veteran had 
normal interosseous and grip strength and no tenderness.  It 
was noted in a September 1996 report regarding back pain that 
he was a letter carrier and did heavy lifting.  He had 
numerous visits from late 1997 through 2004 that noted left 
forearm pain among his complaints, but there was no further 
elaboration or objective evaluation.  The functional capacity 
evaluation in March 2001, to the extent it addressed the left 
arm, noted a normal functional range of motion and strength, 
and no demonstrated explicit pain behavior in the left arm 
during the assessment.  Radiology reports from VA 
examinations in 1982 and 1988 did not show malunion or 
nonunion of the fractures.

The July 2003 VA examination found supra nipple scars 
approximately two inches around the margin that were flat, 
slightly hypopigmented and slightly tender to palpation.  The 
scars were not affixed to the underlying tissue and were 
without adverse effect on abdominal wall movement.  

On reexamination in August 2003, it was noted the veteran was 
right-handed and that his complaint with the left forearm was 
hand grip strength secondary to pain in the area of the 
fracture.  The examiner reported a one-inch difference in 
circumference between the forearms.  The scar on the dorsum 
of the left forearm was described as approximately 3 inches 
in length, flat, hypopigmented and slightly tender to 
palpation with no chronic skin changes.  A five inch scar on 
the ventral aspect of the left forearm was described as 
hypopigmented, slightly depressed and tender.  The scar was 
without skin changes and not affixed to underlying tissues.  
There was pain within the muscles of the left forearm with 
palpation.  Left hand grip strength and with ventral flexion 
of the wrist was graded 3/5 versus 5/5 on the right.  The 
examiner reported the range of motion of the wrist and elbow 
was within normal limits and that there was no pain with 
manipulation.  

At the recent Board hearing, the veteran testified that he 
had tender breast scars and cosmetic defect, but no 
limitation.  He reported tissue loss of the left arm and 
occasional pain and decreased strength in the left arm with 
lifting that interfered with his work (T 8-10, 18-21).

The veteran seeks entitlement to an evaluation in excess of 
the 10 percent granted by the RO for residuals of surgery for 
gynecomastia, but the Board concludes that the evidence does 
not support a higher evaluation.  The 10 percent evaluation 
has been assigned under the criteria under Diagnostic Code 
7804 for superficial scars, and those criteria are the same 
both before and after the August 2002 amendments.  The recent 
VA examination showed at most a slightly tender scar residual 
from the surgery and there was no report of associated soft 
tissue damage.  Furthermore, the examiner stated there was no 
impairment of function associated with the residual scars, 
and the veteran essentially agreed with that assessment at 
the recent hearing.  Thus the manifestations do not more 
nearly approximate the criteria for a higher evaluation as 
the minimal scarring as described was the extent of the 
residuals.  Accordingly, no basis has been presented upon 
which to predicated assignment of a higher evaluation.  
38 C.F.R. § 4.7. 

Regarding the evaluation of the left (minor/nondominant) 
forearm, the current 10 percent evaluations for the radius 
and ulna separately have been in effect continuously for more 
than 20 years and are protected.  As noted previously, in a 
claim for increase, current findings that are adequate and 
relevant to the rating issue are given precedence over 
previous findings.  Here, the examination in August 2003 
confirmed the findings from the functional capacity 
assessment in 2001 and earlier clinical examination.  A 
consistent finding in the recent reports is a full range of 
motion of the forearm and the wrist.   This assessment 
included supination and pronation in addition to forearm 
flexion and extension.  Furthermore, the recent examination 
and earlier evaluation of the forearm scars in the mid 1990s 
did not identify any limitation of motion attributed to the 
scars.  In addition, the functional capacity assessment in 
2001 found normal functional range of motion and strength, 
factors that weigh against an increased evaluation on the 
basis of additional functional loss due to weakness and/or 
pain pursuant to the criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The evaluation assessed functional capacity through 
repetitive exercises and is deemed sufficient for 
consideration of any such additional functional loss due to 
pain as it was apparently completed for use in assessing any 
restrictions on his activity in the workplace.  The examiner 
noted there was no objective pain behavior during the 
testing, and, in 2003, the VA examiner found no pain with 
manipulation of the forearm, a finding which is additional 
objective evidence against consideration of an additional 
rating based on functional loss.

In summary, the full range of motion reported on recent VA 
examinations, normal strength and no pain with manipulation 
weigh against an increased evaluation.  The muscle pain and 
decreased grip strength in the minor extremity appear 
adequately compensated with the separate 10 percent 
evaluation for the radius and ulna fracture residuals, and 
viewed reasonably are ratings that recognize functional 
limitation that is not evident from a review of the objective 
evaluations.  Furthermore, he has characterized the pain as 
occasional rather than persistent.  Certainly, no basis 
exists upon which to predicate an increased evaluation for 
ankylosis or flail joint or malunion or nonunion, since none 
of these manifestations are shown on the record.  38 C.F.R. 
§ 4.7.  Therefore, based on all of the foregoing, the Board 
finds that a preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for the 
residuals of the left radius and ulna the left 
(minor/nondominant) forearm.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49. 53(1990).

Finally, the Board has additionally considered a higher 
rating for the veteran's disabilities under 38 C.F.R. § 
3.321, and finds that the veteran's disability, while 
appreciable, has not been manifested by symptoms that are so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria. 38 C.F.R. 
§ 3.321.  The functional capacity assessment in 2001 was 
directed to his work related functioning and the examiner's 
principal findings as to limitation in the work place were 
directed to nonservice-connected disability of the low back.  
Furthermore, the veteran reported no functional impairment 
from the gynecomastia surgery residuals and indicated that he 
had only occasional left forearm pain.  


Post Appendectomy Scar: Initial Rating/ Earlier Effective 
Date

The veteran contends that he deserves a rating in excess of 
10 percent for a service-connected appendectomy scar, and 
that he deserves an effective date earlier than November 17, 
1998, for a rating in excess of noncompensable as he filed a 
notice of disagreement with the initial noncompensable rating 
assigned for the scar in a June 1982 rating decision.  As 
noted in the Introduction to this decision, the Board agrees 
that a timely notice of disagreement was filed with the June 
1982 rating decision assigning a noncompensable rating for 
the service-connected appendectomy scar.  Also as noted in 
the introduction, the rating criteria applicable to the scar 
have remained consistent before and after amendments in 2002.  
Thus, the Board has reviewed the claim for an increased 
rating and an earlier effective date for the compensable 
evaluation in the context of an initial rating determination, 
which permits the assignment of ratings for various portions 
of the appeal period based on facts found.  38 C.F.R. 
§ 3.400(a); Fenderson, 12 Vet. App. at 126.

The records showed that a VA examiner in July 2003 described 
a 4 inch scar of the lower quadrant of the abdomen as 
slightly raised and tender to palpation, hyperpigmented and 
non ulcerated with no adverse effect on abdominal wall 
movement.  The VA examiner in August 2003 noted the veteran's 
complaint of residual tenderness over the scar and reported 
the scar was depressed and adhering to the underlying fascia 
and tender to palpation.  According to the report, there were 
no chronic skin changes and no functional losses to abdominal 
wall movement associated with the scar.  At the recent Board 
hearing, the veteran reported pain and tenderness of the 
scar, impaired movement and irritation at the belt area at 
times (T 8-9, 18-19).

With regard to a higher initial evaluation, the Board 
concludes that the finding of a tender and slightly raised 
scar in 2003 supports no more than a 10 percent evaluation 
since two examinations in 2003 found no associated limitation 
of abdominal wall function.  The scar criteria cited 
previously in this decision are applicable here as the sole 
basis for the compensable rating is found in the residual 
scar.  The record contained a well documented history of 
outpatient treatment that is notably unremarkable regarding 
the appendectomy residuals.  Furthermore, he veteran 
described the irritation in the belt line as occasional and 
focused on cosmetic defect rather than impairment of 
function.  Thus a higher initial evaluation is not warranted 
based on facts found.

Although the veteran seeks an effective date for the 10 
percent or higher evaluation that coincides with his original 
claim in the early 1980s, the Board is unable to find support 
a date earlier than the RO assigned in this case.  For 
example, the record showed that on the military separation 
examination in September 1981 the appendectomy scar was 
described as well healed and not symptomatic.  On the initial 
VA examination early in 1982 there was no complaint and the 
examiner reported a normal evaluation for a 3-inch transverse 
appendectomy scar of the right lower quadrant of the abdomen.  
It was noted the cosmetic scar altered the appearance of the 
lower abdomen and was cosmetically visible.  The VA examiner 
in October 1982 noted the veteran's complaint of occasional 
sharp pain but described the scar as atrophic, soft and not 
bound down.  The examiner stated there was some palpable 
defect but that the scar was apparently not tender.  The next 
reference to the scar was late in 1988 when the veteran 
complained of pain "every so often" and soreness from lost 
tissue.  A VA examiner in November 1988 described the abdomen 
as soft and not tender and made the express finding of no 
tenderness or illicitation of pain on palpation.  

The clinical records obtained in connection with the claim 
did not show any indicators of a symptomatic scar prior to 
the examination in July 2003.  The rating scheme in effect 
prior to August 30, 2002, provided a 10 percent evaluation 
for superficial scars that were objectively tender and 
painful or malnourished or repeatedly ulcerated.  None of 
these elements was shown in the record.  Alternatively, a 
rating would be assigned for limitation of function of the 
affected part, but here there was no objective finding of 
functional impairment.  At a minimum, the record did not show 
evidence of symptomatic or disabling scar residuals.  Thus, 
based on this evidence, the record does not support a date 
earlier than November 17, 1998, for the 10 percent 
evaluation, since there is no plausible basis to find that 
the appendectomy scar was symptomatic under the applicable 
rating scheme for scars in effect prior to August 30, 2002.  
Nor did the record contain evidence of any other 
manifestations linked to the appendectomy so as to serve as 
an alternative basis for a higher initial evaluation.  The RO 
assigned November 17, 1998, because that was the date it 
perceived as the date of receipt of claim for an increased 
rating.  The date that it was factually ascertainable that an 
increase occurred, however, was the date of the July 2003 VA 
examination and clearly the objective findings referable to 
the appendectomy on several evaluations beginning with the 
initial VA examination in 1982 offer no support for an 
earlier effective date for the assignment of a 10 percent 
evaluation.  Thus, assuming that the effective date of 
November 17, 1998, was incorrect under the regulations, any 
possible error favored the veteran.  See Williams v. Gober, 
10 Vet.App. 447, 452 (1997).

ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for GERD, also claimed as 
digestive tract disease, is denied.

New and material evidence has not been submitted, the 
application to reopen a claim of entitlement to service 
connection for decreased visual acuity is denied.

Entitlement to a disability evaluation in excess of 10 
percent for peri areolar scar residuals of gynecomastia 
surgery is denied.

Entitlement to a disability evaluation in excess of 10 
percent for status post appendectomy, including residual 
scar, is denied. 

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the left radius, to 
include a scar of the radial aspect of the left forearm, is 
denied. 

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the left ulna, 
including residual scar of the ulnar aspect of the left 
forearm, is denied.

Entitlement to an increased initial rating for status post 
appendectomy, to include an earlier effective date than 
November 17, 1998, for an initial 10 percent evaluation, is 
denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


